MEMORANDUM **
Santiago Rosas-Arteaga challenges his sentence, claiming that the district court *502failed to consider the relative culpability of his co-defendants. The record belies that claim. Rosas-Arteaga and co-defendant, Manual Chavez, were both sentenced to the five-year minimum for violating 18 U.S.C. § 924(c) (carrying a firearm during and in relation to a drug trafficking crime) and two years for violating 21 U.S.C. § 843(b) (using a communication facility to commit the felony). Even assuming that Chavez was more culpable, the record indicates that his potential sentence was reduced because he agreed to cooperate and he provided substantial assistance to the Government. Co-defendant Guadalupe Viveros, sentenced to two years for violating § 843(b), was not charged with violating § 924(c) and thus did not face the five-year minimum sentence for that offense. Because there is no substantial disparity or disproportionality in the various sentences and no evidence of an impermissible motive, we conclude that the district court did not abuse its discretion in sentencing Rosas-Arteaga. See United States v. Bis-chel, 61 F.3d 1429, 1437 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.